Citation Nr: 1546274	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for left knee osteoarthritis status post medial meniscectomy instability, rated 20 percent disabling.

2.  Entitlement to an increased disability rating for left knee osteoarthritis status post medial meniscectomy flexion limitation, rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service September 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  During the pendency of the appeal, the Veteran relocated to the State of Arizona and the Phoenix RO has jurisdiction over the matter.

The Veteran provided testimony, at a November 2013 hearing at the Phoenix RO, before a Decision Review Officer (DRO) and a record of the proceedings has been associated with the claims folder.  

On his January 2014 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing in connection with the present appeal, such hearing was initially scheduled in June 2014, and rescheduled in September 2015.  The Veteran failed to report for the scheduled hearings and no request for postponement been received nor has a showing of good cause for failing to appear been demonstrated.  38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, the Veteran's Board hearing request is deemed withdrawn.  

The issue of entitlement to service connection for a hip disability, including as secondary to a service-connected left knee disability, has been raised by the Veteran at the November 2013 DRO hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his November 2013 DRO hearing, the Veteran indicated that he had obtained relevant VA treatment at the VA Medical Centers in Phoenix, Arizona, and Tampa, Florida, and the evidence of record suggests he may have undergone a total knee replacement (as a November 2013 record notes that he provided an informed consent to such surgery); however there have been no relevant VA treatment records associated with the claims folder since November 2013.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Efforts to obtain these records must be undertaken on remand.

In light of the existence of outstanding records at this time and the likely change in severity as a result of knee replacement surgery, VA must also the Veteran a contemporaneous VA examination with respect to his left knee disability.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided an appropriate examination and an adequate opinion obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and hospitalization records related to the Veteran's left knee disability, dated since November 2013.  Any negative response(s) must be in writing and associated with the claims folder.  

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA left knee examination to assess the nature, extent, and severity of the disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the, including considering if referral for extraschedular consideration is warranted.  If any claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


